Exhibit VASOGEN INC. ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS MAY 27, 2009 VOTING RESULTS Resolution #1: On a show of hands, the Chairman declared that the shareholders ratified the Election of directors for all nominees listed below: Eldon R. Smith David G. Elsley Calvin R. Stiller John C. Villforth Chris Waddick Proxies Tabulated: For: 13,894,876 Withheld: 1,241,807 Total: 15,136,683 Resolution #2: On a show of hands, the Chairman declared that the shareholders ratified to reappoint KPMG LLP, Chartered Accountants, as the auditor of the Company and to authorize the directors to fix the auditor’s remuneration. Proxies Tabulated: For: 14,320,185 Withheld: 816,497 Total: 15,136,682 Resolution #3: The shareholders ratified to amend the Company’s Directors’ Deferred Share Unit and Stock Plan to increase the number of common shares issueable For: 4,734,602 Against: 1,570,270 Total: 6,304,872 Dated this 27th day of May, 2009. CIBC MELLON TRUST COMPANY /s/ Christopher de Lima Christopher de Lima /s/ Anoosheh Farzanegan Anoosheh Farzanegan
